                0:19-cv-01860-HMH                 Date Filed 08/19/20     Entry Number 79          Page 1 of 1

AO 450 (SCD 04/2010) Judgment in a Civil Action


                                    UNITED STATES DISTRICT COURT
                                                              for the
                                                     District of South Carolina


                     Hugh Jones, Jr.,
                           Plaintiff
                              v.                                 )       Civil Action No.      0:19-cv-01860-HMH
                                                                 )
                                                                 )
                                                                 )
   D. Garcia; Jade Lloyd; Reginal Perkins; Ms.                   )
               Regina D. Bradley,
                         Defendants

                                    JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 the plaintiff (name)            recover from the defendant (name)             the amount of
dollars ($ ), which includes prejudgment interest at the rate of    %, plus postjudgment interest at the rate of
      %, along with costs.

O the plaintiff, Hugh Jones, Jr., shall take nothing of the defendants, D. Garcia, Jade Lloyd, Reginal Perkins,
and Ms. Regina D. Bradley, and this action is dismissed with prejudice.

This action was (check one):

 tried by a jury, the Honorable                             presiding, and the jury has rendered a verdict.

 tried by the Honorable                            presiding, without a jury and the above decision was reached.

O decided by the Court, the Honorable Henry M. Herlong, Jr., Senior United States District Judge, presiding.
The Court having adopted the Report and Recommendation of US Magistrate Judge Paige J. Gossett, which
recommended dismissal.

Date: August 19, 2020                                                   ROBIN L. BLUME, CLERK OF COURT

                                                                                         s/M.McDonnell
                                                                                   Signature of Clerk or Deputy Clerk
